 

STOCK OPTION AGREEMENT

This STOCK OPTION AGREEMENT (this “Agreement”), is made and entered into as of
__________, 20___, by and between 3D SYSTEMS CORPORATION, a Delaware corporation
(the “Company”), and ______________ (the “Participant”).

The 2015 Incentive Plan (the “Plan”) of 3D Systems Corporation is designed to
assist the Company and its subsidiaries and affiliates in attracting and
retaining employees and consultants of outstanding competence by providing an
incentive that permits the persons responsible for the Company’s growth to share
directly in that growth and to further the identity of their interests with the
interests of the Company’s stockholders.  The Participant is eligible to receive
grants of stock options to purchase shares of the Company’s common stock, $0.001
par value per share (“Common Stock”), under Section 5 of the Plan.  

﻿

﻿

Section 1. Grant Of Option.

(a) Grant.  On the terms and conditions set forth in this Agreement, the Company
grants to the Participant on the Date of Grant the option to purchase at the
Exercise Price, up to __________________ (________) shares of Common Stock (the
“Shares”).  The Exercise Price per Share is the Fair Market Value on the Date of
Grant.

(b) Date of Grant.  For purposes of this Agreement, the “Date of Grant” shall be
the date first set forth above.

(c) Exercise Price.  For purposes of this Agreement, the “Exercise Price” per
Share will be the Fair Market Value on the Date of Grant.

(d) Type of Option.  This option is intended to be a Nonqualified Stock Option,
as defined under the Plan.

(e) Stock Plan and Defined Terms.  This option is granted pursuant to the Plan,
a copy of which the Participant acknowledges having received.  The provisions of
the Plan are incorporated into this Agreement by this reference.  Terms used
herein with an initial capital letter have the meanings assigned to such terms
in the Plan unless a different meaning is expressly specified.

(f) [Option Term and Exercisability.]

﻿



--------------------------------------------------------------------------------

 

Section 2. CONSIDERATION.

The grant of the option is made in consideration of the services to be rendered
by the Participant to the Company and is subject to the terms and conditions of
the Plan.

Section 3. No Transfer Or Assignment Of Option.

Except as otherwise provided in this Agreement, this option and the rights and
privileges conferred hereby shall not be sold, pledged or otherwise transferred
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment, levy or similar process without the written consent
of the Company.

Section 4. Exercise Procedures.

(a) Notice of Exercise.  The Participant or the Participant’s representative may
exercise this option by giving written notice to the Company.  The notice shall
specify the election to exercise this option, the number of Shares for which it
is being exercised and the form of payment.  The person exercising this option
shall sign the notice.  In the event that this option is being exercised by the
representative of the Participant, the notice shall be accompanied by proof
(satisfactory to the Company) of the representative’s right to exercise this
option.  The Participant or the Participant’s representative shall deliver to
the Company, at the time of giving the notice, payment in a form permissible
under Section 5 for the full amount of the Exercise Price multiplied by the
number of Shares with respect to which this option is being exercised (the
“Purchase Price”).

(b) Issuance of Shares.  After receiving a proper notice of exercise, the
Company shall cause to be issued one or more certificates evidencing the Shares
for which this option has been exercised.  Such shares shall be registered in
the name of the Participant, the Participant’s authorized assignee or the
Participant’s legal representative.  The Company shall cause such certificates
to be delivered to or upon the order of the person exercising this option.

(c) Withholding Taxes.  In the event that the Company determines that it is
required to withhold any tax as a result of the exercise of this option, the
Participant, as a condition to the exercise of this option, shall make
arrangements satisfactory to the Company to enable it to satisfy all withholding
requirements.  The Participant shall also make arrangements satisfactory to the
Company to enable it to satisfy any withholding requirements that may arise in
connection with the disposition of Shares purchased by exercising this option.

Section 5. Payment For Stock. 

All or part of the Purchase Price for an exercise of this option may be paid
either (a) in cash, by wire transfer or by certified check or bank cashier’s
check, payable to the order of the Company, or (b) by surrendering a number of
Shares received upon exercise of this option such that the Fair Market Value of
such surrendered shares is equal to the aggregate Exercise Price of all shares
being received pursuant to an exercise of this option (a “Cashless Exercise”);
provided, however, that the Company shall have the discretion to determine
whether a Cashless Exercise may be made upon each exercise of an option by the
Participant.  Any Cashless Exercise under



2

--------------------------------------------------------------------------------

 

this Section 5 will be conducted in a manner acceptable to the Company through a
third party broker, and otherwise in compliance with Section 402 of the
Sarbanes‑Oxley Act.

﻿

Section 6. Term And FORFEITURE.

(a) Basic Term.  This option shall in any event expire on the tenth anniversary
of the Date of Grant.

(b) Forfeiture.  Any portion of this option that is not exercisable on the date
of Termination shall be forfeited immediately and be of no further force or
effect.

Section 7. Tax Consequences.

The Participant may incur tax liability as a result of the Participant’s
purchase or disposition of Shares.  THE PARTICIPANT SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THE OPTION OR DISPOSING OF SHARES.

Section 8. Miscellaneous Provisions.

(a) Rights as a Shareholder.  Neither the Participant nor the Participant’s
representative shall have any rights as a shareholder with respect to any Shares
subject to this option until the Participant or the Participant’s representative
becomes entitled to receive such Shares by filing a notice of exercise and
paying the Purchase Price pursuant to Sections 4 and 5.

(b) No Retention Rights.  Nothing in this option or in the Plan shall confer
upon the Participant any right to continue in employment by or service with the
Company, a Subsidiary or an Affiliate for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company (or
any Affiliate or Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her employment by or service with the Company, a Subsidiary or an
Affiliate at any time and for any reason, with or without cause.

(c) Notice.  Any notice required by the terms of this Agreement shall be given
in writing.  It shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or (iii) deposit with a national overnight
courier service, with shipping charges prepaid.  Notice shall be addressed to
the Company at its principal executive office and to the Participant at the
address that he or she most recently provided to the Company in accordance with
this Section 8(c).

(d) Entire Agreement.  This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

(e) Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.



3

--------------------------------------------------------------------------------

 

Section 9. ELECTRONIC DELIVERY

The Company may, in its sole discretion, decide to deliver any documents related
to your current or future participation in the Plan by electronic means or to
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

[  Signature Page to Follow  ]





4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
pursuant to due authorization, all as of the day and year first above written.

﻿

﻿

COMPANY:

3D SYSTEMS CORPORATION,

a Delaware corporation

﻿

﻿

By:      ______________________________

Name: ______________________________

Title:   ______________________________

﻿

﻿

PARTICIPANT:

﻿

﻿

__________________________________

[Name]

﻿

Address:  __________________________

   __________________________

   __________________________

﻿

Participant hereby designates ___________________________ to be the beneficiary
of the Shares, to the extent that the restrictions set forth in Section 4 of
this Agreement relating to such Shares have not yet lapsed at the time of
Participant’s death.

﻿



5

--------------------------------------------------------------------------------